Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about January 20, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and menacing in the third degree, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on probation, which was the least restrictive *600dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The nine-month period of supervision was warranted by the seriousness of the offense, in which appellant intentionally struck the victim and attempted to steal his property with accomplices present, as well as appellant’s generally poor academic performance and behavior at school. These factors were not outweighed by the mitigating factors cited by appellant. Concur—Mazzarelli, J.P., Renwick, Richter, Gische and Clark, JJ.